IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON

                      SEPTEMBE R SESSION, 1998                  FILED
                                                           October 26, 1998
ANTHONY K. GOODS,               )   C.C.A. NO. 02C01-9712-CR-00479
                                )                         Cecil Crowson, Jr.
      Appe llant,               )                               Appellate C ourt Clerk
                                )
                                )   SHELBY COUNTY
VS.                             )
                                )   HON. L.T. LAFFERTY
STATE OF TENNESSEE,             )   JUDGE
                                )
      Appellee.                 )   (Post-Conviction)


                ON APPEAL FROM THE JUDGMENT OF THE
                 CRIMINAL COURT OF SHELBY COUNTY


FOR THE APPELLANT:                  FOR THE APPELLEE:

A.C. WHARTON                        JOHN KNOX WALKUP
Public Defender                     Attorney General and Reporter

TONY N. BRAYTON                     PETER M. COUGHLAN
Assistant Public Defender           Assistant Attorney General
201 Poplar Avenue, Suite 2-01             425 5th Avenu e North

Memphis, TN 38103                   Nashville, TN 37243-0493

                                    WILLIAM L. GIBBONS
                                    District Attorney General

                                    RHEA CLIFT
                                    Assistant District Attorney General
                                    Criminal Justice Complex, Suite 301
                                    201 Poplar Avenue
                                    Memphis, TN 38103


OPINION FILED ________________________

AFFIRMED IN ACCOR DANCE W ITH RULE 20

DAVID H. WELLES, JUDGE
                                   ORDER

       The Defendant appeals as of right pursuant to Rule 3 of the Tennessee

Rules of Appellate Procedure from the trial cour t’s denial of h is petition for p ost-

conviction relief. In a negotiate d plea ag reeme nt, the De fendan t pleaded guilty

to secon d deg ree m urder , attem pted s econ d deg ree m urder , espe cially

aggravated robbery, and theft of property over the value of one thousand dollars.

His effective sentence was fifty-five years to be served as a Range III persistent

offender. He subsequently petitioned for post-conviction relief, alle ging th at his

guilty pleas were not knowing and voluntary and that he received ineffective

assistance of couns el. After con ducting a n eviden tiary hearin g on the post-

conviction petition, the trial judge denied the petitioner’s claim. We affirm the

judgm ent of the tria l court.



       The murder, attem pted murd er, and robbe ry convictions grew out of the

Defe ndan t’s perpetra tion of an a rmed ro bbery of a store in M emph is. The the ft

conviction was unrelated to the other crimes and involved the theft of an

automobile.



       The Defendant essentially asserts that he did not understand the nature

and consequences of his plea because his attorney did not adeq uately e xplain

to him w hat forty -five pe rcent o f fifty-five ye ars ac tually meant as it relates to

parole eligibility. The Defendant and his former attorney were the only witnesses

who testified at the hearing on the petition for post-con viction relief. In its order

denying the Defendant post-conviction relief, the trial court found that the proof



                                          -2-
in the record “overwhelmingly” established that the pleas of guilty were know ingly,

voluntarily, and intellige ntly entere d. The c ourt furthe r found th at the evidence

did not suppo rt the petitioner’s a llegations of ineffective a ssistanc e of coun sel.

From our review of this record, the evidence clearly supports the findings of the

trial judge. No error of law requiring a reversal of the judgment is apparent on the

record.



       Neither a detailed discussion of the facts nor a lengthy opinion concerning

the law wou ld be of pre ceden tial value in this case. W e are sa tisfied that the

result reached by the trial court is co rrect. Based upon a thorough reading of the

record, the briefs of the parties, and the law governing the issues presented for

review, the judgment of the trial court is affirmed in accordance with Rule 20 of

the Court of Criminal Appeals of Tennessee.




                                   ____________________________________
                                   DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
PAUL G. SUMMERS, JUDGE


___________________________________
JOE G. RILEY, JUDGE




                                          -3-